Citation Nr: 0948032	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  03-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II (DM).

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to an initial compensable evaluation for 
diabetic autonomic neuropathy with impotence, secondary to 
DM.  

4.  Entitlement to an evaluation in excess of 10 percent for 
coronary artery disease with myocardial infarction, secondary 
to DM, prior to September 4, 2009. 

5.  Entitlement to an increased evaluation for coronary 
artery disease with myocardial infarction, secondary to DM, 
currently evaluated as 30 percent disabling.  

6.  Entitlement to an initial evaluation in excess of 20 
percent for DM.  

7.  Entitlement to an evaluation in excess of 10 percent for 
right ulnar neuropathy, secondary to DM, prior to April 13, 
2009.  

8.  Entitlement to an increased evaluation for right ulnar 
neuropathy, secondary to DM, currently evaluated as 30 
percent disabling.  

9.  Entitlement to an evaluation in excess of 10 percent for 
left ulnar neuropathy, secondary to DM, prior to April 13, 
2009.  

10.  Entitlement to an increased evaluation for left ulnar 
neuropathy, secondary to DM, currently evaluated as 20 
percent disabling.  

11.  Entitlement to an initial evaluation in excess of 30 
percent for diabetic sensory neuropathy affecting the 
peroneal, tibial, and sensory nerves in the left leg, 
secondary to DM.

12.  Entitlement to an initial evaluation in excess of 30 
percent for diabetic sensory neuropathy affecting the 
peroneal, tibial, and sensory nerves in the right leg, 
secondary to DM.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from May 1969 to November 
1970, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Baltimore, Maryland.

In February 2005, the Board remanded this matter for further 
development.  

In a September 2009 rating determination, the AMC, acting on 
behalf of the RO, increased the Veteran's right and left 
ulnar neuropathy disability evaluation from 10 percent each 
to 30 and 20 percent, respectively, and assigned effective 
dates of April 13, 2009.  It also increased the Veteran's 
coronary artery disease from 10 to 30 percent and assigned an 
effective date of September 4, 2009.  The AMC also increased 
the Veteran's right and left leg neuropathy initial 
disability evaluations from 10 to 30 percent.

Based upon the actions of the RO and the AMC, the Board has 
listed the issues as such on the title page of this decision.  

Subsequent to the issuance of the last supplemental statement 
of the case, the Veteran submitted additional evidence along 
with the required waiver of review by the local regional 
office.  In the additional evidence received, the Veteran 
raised the issue of a permanent disability evaluation due to 
unemployability.  He also appeared to be raising additional 
issues as it relates to vision problems secondary to his DM.  
As these issues are not properly before the Board, they are 
referred to the RO for appropriate action.  

The issues of higher evaluations for DM; right and left ulnar 
neuropathy, secondary to DM; and right and left leg diabetic 
sensory neuropathy affecting the peroneal, tibial, and 
sensory nerves, secondary to DM, are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.   


FINDINGS OF FACT

1.  The Veteran's hypertension is at least as likely as not 
caused by or a result of his service-connected DM.

2.  The Veteran did not engage in combat with the enemy, and 
his claimed PTSD stressors remain uncorroborated.

3.  Diabetic autonomic neuropathy in the form of erectile 
dysfunction is manifested by impotency without visible 
deformity of the penis; the Veteran is currently in receipt 
of special monthly compensation based on loss of use of a 
creative organ.

4.  The overall symptomatology as it relates to the Veteran's 
coronary artery disease with myocardial infarction, secondary 
to DM, demonstrates that the Veteran has had left ventricular 
dysfunction with an ejection fraction of 50 percent or less 
throughout the course of the appeal; a reading of 4 METs or 
less was shown at the time of the Veteran's most recent VA 
examination, performed in September 2009.  


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of the 
Veteran's service-connected DM.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 (2006 & 2008).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

3.  The criteria for a compensable evaluation for diabetic 
autonomic neuropathy with impotence have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code 7522 
(2008).

4.  The criteria for a 60 percent evaluation for coronary 
artery disease with myocardial infarction, secondary to DM, 
have been met since July 9, 2001.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic Code 7005 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As it relates to the issue of service connection for 
hypertension, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

As it relates to the issue of service connection for PTSD, 
The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the issue of service connection for PTSD, 
the Veteran's status has been substantiated.  In letters 
dated in November 2001, February 2005, and August 2008, the 
RO/Appeals Management Center (AMC) provided the Veteran with 
notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letters 
also told him what evidence he was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letters 
also told him to submit relevant evidence in his possession.  
He has also not returned the PTSD questionnaires sent to him 
in conjunction with his claim for service connection.

As it relates to the veteran's claims for higher evaluations, 
the Board notes that these appeals arise from disagreement 
with the initial evaluation following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to all issues, there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  No other relevant records have 
been identified.

The Veteran was afforded VA examinations as it relates to 
each issue discussed in the decision portion of this 
decision.  Based upon the foregoing, no further action is 
necessary to assist the Veteran in substantiating the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hypertension

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  Paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  
38 C.F.R. § 3.310(b) (2008).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result."

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005) .

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
Veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The Veteran has not indicated or claimed that his current 
hypertension had its onset in service or is related to his 
period of service.  He has stated that his hypertension is 
caused or aggravated by his service-connected DM.  

In its February 2005 remand, the Board noted the Court's 
holding in Allen and indicated that the RO did not take this 
into account when denying service connection for 
hypertension.  The Board requested that the Veteran be 
afforded a VA examination and that the examiner be requested 
to render an opinion as to whether the Veteran's service-
connected DM was the proximate cause of his hypertension.  If 
it was found to not be the proximate cause, the examiner was 
to render an opinion as to whether the DM caused an increase 
in the nonservice-connected hypertension.  

In conjunction with the remand, the Veteran was afforded a VA 
examination in April 2009.  Following examination, the 
examiner indicated that it was as likely as not that his 
hypertension was related to his DM.  

In a July 2009 VA examination addendum report, a different 
examiner indicated that the claims folder was available and 
had been reviewed.  Following examination, the examiner 
opined that hypertension was at least as likely as not caused 
by or the result of DM.  The examiner then noted that it was 
at least as likely as not that the Veteran's hypertension was 
permanently aggravated by his nonservice-connected kidney 
condition.  The examiner also opined that the Veteran's 
hypertension was most likely not permanently aggravated by 
his PTSD.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990). 
While the evidence does not overwhelmingly support the grant 
of service connection for hyperextension, it cannot be stated 
that the preponderance of the evidence is against the claim.

Although the medical evidence of record points to various 
possible causes for the Veteran's hypertension, the April 
2009 examiner indicated that it was as likely as not that the 
Veteran's hypertension was related to his diabetes.  The July 
2009 examiner, in response to specific questions about the 
etiology of the Veteran's hypertension, indicated that it was 
at least as likely as not that the Veteran's hypertension was 
caused by or the result of his DM.  In this case the evidence 
is at least in equipoise as to whether the Veteran's 
hypertension was caused by or related to his DM.  In such a 
case, reasonable doubt must be resolved in favor of the 
Veteran.  Therefore, service connection is warranted for 
hypertension as secondary to his service-connected DM.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e. DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th Ed.) (1994); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

A review of the Veteran's DD Form 214 demonstrates that he 
was the recipient of the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  The 
Veteran's military occupational specialty was listed as a 
Communications Center Specialist.  

Service personnel records demonstrate that the Veteran served 
from December 1969 to December 1970 in the Republic of 
Vietnam. During this period his principal duty was as a 
communications center specialist.  He was assigned to 261st 
Signal Co.  

The Veteran's service treatment records are devoid of any 
complaints or findings of psychiatric problems, to include 
treatment or diagnoses.

In conjunction with his request for service connection for 
PTSD, the Veteran was requested to supply any and all 
information with regard to his PTSD claim in November 2001.  
The veteran did not respond to this request.  

The Veteran was afforded a VA psychiatric examination in 
January 2002.  At the time of the examination, the Veteran 
reported that he was a communications specialist for the 
261st Signal Co.  He stated that he did not experience combat 
but did witness incidents such as "ROK soldiers committing 
atrocities, civilians being murdered, soldiers on drugs and 
was on alert a lot".  He indicated that once he was in an 
opium den and became paranoid and shot someone but did not 
recall whether he killed anyone or not.  Another incident was 
when he was in a brothel and the Viet Cong penetrated the 
area and he had to hide for some time until they were gone.  
Following examination, a diagnosis of combat related PTSD was 
rendered.  

In February 2005, the Board remanded this matter for 
additional development, to include the Veteran being 
requested to provide information about his claimed stressors.  
In February 2005 and September 2008 letters, the AMC, acting 
on behalf of the RO, again requested that the Veteran provide 
detailed information about his stressors, to include filling 
out the enclosed questionnaire.  To date, the Veteran has not 
provided the requested information.  

In this case, the record does not support a conclusion that 
the Veteran "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b).  The Veteran served with the 261st 
Signal Co.  He did not have a combat MOS or combat medals.

Despite requests from the RO and AMC for specific stressor 
information sufficient to warrant further investigation, the 
Veteran has not supplied the requested information.  His 
service treatment records do not make any reference to PTSD 
or any other psychiatric illness.  There is no showing in the 
record that the Veteran received any combat medals.  Here, 
there is no information from the unit or buddy statements 
which support his contentions of stressors.

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has held that the factual data required by 
VA to provide a successful search, such as the names, dates, 
and places of the stressors are straightforward facts and do 
not place an impossible or onerous task on the appellant.  
The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  As no 
verified stressors are of record, service connection for PTSD 
is not warranted.

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diabetic Autonomic Neuropathy with Impotence

The Veteran's diabetic autonomic neuropathy with impotence is 
rated analogously under Diagnostic Code 7522 for "deformity 
of the penis with loss of erectile power." 38 C.F.R. § 
4.115b.  A 20 percent evaluation is the only rating 
assignable under this diagnostic code.  Id.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522.

At a January 2002 VA examination, the Veteran was found to be 
normal uncircumcised male.  There have also been no findings 
of penis deformity in any treatment records.  

While the Veteran has loss of erectile power, the medical 
evidence of record does not indicate that he has any 
deformity of the penis.  Without evidence of deformity of the 
penis, there is no basis for the assignment of a compensable 
evaluation for erectile dysfunction.  The weight of the 
evidence is against the claim.  The claim for a compensable 
schedular rating for impotence must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).

Coronary Artery Disease with Myocardial Infarction, Secondary 
to DM

A 10 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) with a documented 
history of coronary artery disease where a workload of 
greater than 7 metabolic equivalents (METs) but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or, continuous medication is required.  A 30 
percent evaluation is warranted for arteriosclerotic heart 
disease (coronary artery disease) with a documented history 
of coronary artery disease where a workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

The provisions of 38 C.F.R. § 4.104 define one MET is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute. When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.

A review of the available treatment records reveals that at 
the time of May 2000 occupational medical consultation, the 
Veteran's left ventricle was shown to have mild to distal 
anterior wall hyperkinesias with an ejection fraction of 50 
percent.  

A December 2001 echocardiogram showed that the left ventricle 
was not dilated and that left ventricular wall thickness was 
normal.  Global left ventricular function was mildly impaired 
with an estimated LV ejection fraction of 45 percent.  

At the time of a December 2003 echocardiogram, the Veteran's 
left ventricle wall was mildly dilated and left ventricular 
function was noted to be 45 percent.  A diagnosis of left 
ventricular hypertrophy with mildly impaired LV function was 
rendered.  

An August 2005 echocardiogram revealed left ventricular 
hypertrophy.  Ejection fraction was measured at 50 to 55 
percent.  A November 2006 echocardiogram revealed that the 
left ventricle was normal in size with normal left 
ventricular wall thickness. The left ventricular ejection 
fraction was normal with ejection fraction visually estimated 
at greater than 55 percent.  

In conjunction with the February 2005 Board remand, the 
Veteran was afforded a VA examination in April 2009 which 
resulted in a diagnosis of arteriosclerotic heart disease.  A 
May 2009 echocardiogram revealed mild left ventricular 
hypertrophy with a notation that global function was 
difficult to evaluate.  

In September 2009, the Veteran underwent an additional VA 
examination.  The examiner stated that based upon activities 
of daily living, it was estimated that the Veteran's level of 
activity was less than 4 METS.  The examiner indicated that 
it was estimated that the level of activity resulting in 
dyspnea, angina, dizziness, or syncope was 3 or less.  Slow 
stair climbing resulted in dyspnea.  The Veteran's heart was 
noted to be larger than normal on echocardiogram.  

As evidenced above, there appears to be some discrepancy as 
to whether the Veteran has left ventricular hypertrophy and 
or an impaired ejection fraction.  However, the reported 
overall symptomatology demonstrates that the Veteran has met 
the criteria for a 60 percent disability evaluation 
throughout the entire appeal period.  The Board notes that 
prior to the September 2009 VA examiner's estimates at to 
METS levels, the record did not contain such reports.  
However, the overwhelming majority of echocardiograms 
performed during the entire appeal period reveal that the 
Veteran has had a left ventricular hypertrophy with a 
ejection fraction of 50 percent or less.  As such, he has met 
the criteria for a 60 percent evaluation under DC 7005.  
While the Board notes that the most recent echocardiogram 
performed in May 2009 did not report an ejection fraction 
level, the Veteran was noted to have mild left ventricular 
hypertrophy.  Moreover, the Veteran was found to have a level 
of less than 4 METS by the September 2009 VA examiner when 
performing his activities of daily living.  Such a reading 
contemplates a 60 percent disability evaluation.  

A 100 percent evaluation is not warranted as the Veteran has 
not been shown to have chronic congestive heart failure or 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  Although the September 2009 examiner 
did report that level of activity which resulted in dyspnea, 
angina, dizziness, or syncope was 3 or less, in the same 
report, the only actual METS reported reading was 4.  As 
such, the Veteran has not been shown to meet the criteria for 
a 100 percent disability evaluation. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.   The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

With regard to the Veteran's autonomic disorder in the form 
of erectile dysfunction and coronary artery disease, the 
rating criteria contemplate residuals of such 
disability/disease.  His disabilities are thus contemplated 
in the rating schedule.  No exceptional factors have been 
alleged.  The Veteran has not been recently hospitalized for 
either of these disorders.  While he has been found to be 
disabled by the Social Security Administration, it is not 
solely as a result of ether of these disabilities.  The Board 
further observes that the Veteran has been in receipt of 
total disability evaluation based upon individual 
unemployability due to his combined service-connected 
disabilities since July 6, 2006.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for hypertension is granted.  

Service connection for PTSD is denied.

A compensable evaluation for diabetic autonomic neuropathy 
with impotence, secondary to DM, at any time, is denied.  

A 60 percent evaluation for coronary artery disease with 
myocardial infarction, secondary to DM, from July 9, 2001, is 
granted.


REMAND

With regard to the Veteran's claim for an increased 
evaluation for diabetic sensory neuropathy affecting the 
peroneal, tibial, and sensory nerves in the left and right 
legs, secondary to DM, the Board notes that the Veteran has 
been assigned the highest disability evaluation, 30 percent, 
for severe incomplete paralysis under DC 8521.  For a 40 
percent evaluation, the next and highest schedular 
evaluation, the Veteran must be shown to have complete 
paralysis of the nerve manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  In the 
prior remand, the Board requested that examiner indicate the 
absence or the presence of the above.  The examiner, while 
noting that it was difficult to perform the examination due 
to massive edema, did not attempt to provide the requested 
information.  

As the Veteran has been assigned the highest disability 
evaluation for severe incomplete paralysis, the presence or 
absence of the above must be discussed in order to determine 
if an increased evaluation is warranted.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

As it relates to the issue of an increased evaluation for DM, 
the Board notes that this issue was also previously remanded 
for additional development, to include a VA examination, in 
February 2005.  At that time, the Board requested that the 
examiner state whether the disorder required insulin, 
restricted diet, and regulation of activities.  The examiner 
was to also state whether there were episodes of ketoacidosis 
or hypoglycemic episodes that had required hospitalization or 
twice a month visits to a diabetic care provider.  While the 
Veteran was afforded the requested examination in April 2009, 
the examiner did not address the issue of whether the 
Veteran's DM caused regulation of activities.  The Veteran 
meets the other two criteria necessary for a 40 percent 
evaluation, but there is not sufficient information of record 
to determine if regulation of activities is required.  In 
accordance with Goss, this matter must be remanded as the VA 
examiner did not provide sufficient information to properly 
rate the Veteran.  

As it relates to the claim for a higher evaluation for right 
and left ulnar neuropathy, secondary to DM, the Board notes 
that as part of the February 2005 remand, the Veteran was to 
be afforded a VA examination to determine the severity of his 
bilateral ulnar neuropathy.  The examiner was requested to 
provide notations as to the absence or presence of certain 
symptomatology.  He was also requested to provide an opinion 
as to the severity of the ulnar neuropathy.  The April 2009 
VA examiner did not address the specific symptomatology cited 
in the remand.  He also did not provide an opinion as to the 
severity of the ulnar neuropathy.  While the matter was then 
reviewed by another medical examiner, a nurse practitioner, 
who indicated that the severity of the Veteran's ulnar 
neuropathy was moderate in nature, she also did not answer 
the questions as to absence or presence of certain 
symptomatology, as was required in the prior remand.  As 
such, the matter must be remanded.  A remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, 
the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  As a result, the Board 
has no alternative but to remand this matter for compliance 
with the previous Board remand.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the current 
severity of his DM.  All indicated tests 
and studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the VA examiner to review in conjunction 
with the examination.  Following 
examination, the examiner is requested to 
indicate whether the disorder requires 
insulin, restricted diet, and regulation 
of activities.  The examiner must also 
state whether there are episodes of 
ketoacidosis or hypoglycemic episodes 
that have required hospitalization or 
twice a month visits to a diabetic care 
provider.  

2.  The Veteran should be scheduled for a 
VA neurological examination, preferably 
by a neurologist, to determine the 
severity of his service-connected 
diabetic neuropathy of his right and left 
lower extremities.  All indicated tests 
and studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
state whether the disorder results in 
objective clinical indications of 
complete paralysis, with foot drop and 
slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal 
phalanges of toes lost; adduction 
weakened; anesthesia covers entire dorsum 
of foot and toes.   The examiner should 
provide derailed rationale for the 
requested opinions.  Any indications the 
Veteran's complaints are not in accord 
with the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

3.  The Veteran should be scheduled for a 
VA neurological examination, preferably 
by a neurologist, to determine the 
severity of his service-connected ulnar 
neuropathy of the right and left upper 
extremities.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
comment on the absence or presence of the 
following:  complete paralysis, to 
include griffin claw deformity, due to 
flexor contraction of the ring and little 
fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar 
eminences, loss of extension of ring and 
little fingers, cannot spread fingers (or 
reverse), cannot adduct thumb, flexion of 
wrist weakened; incomplete paralysis, if 
paralysis is incomplete, please indicate 
whether the paralysis is mild, moderate, 
or severe.  Complete detailed rationale 
should be provided for all requested 
opinions.  Any indications the Veteran's 
complaints are not in accord with the 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  

4.  The Veteran is advised that these 
examinations are needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

5.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


